Case 2:20-cv-00036-CW-JCB Document 138 Filed 11/25/20 PageID.3357 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


     RICARDO ERNESTO SANCHEZ MENA,                       MEMORANDUM DECISION
                                                             AND ORDER
                    Petitioner,
                                                        Case No. 2:20-cv-00036-CW-JCB
     v.

     SILVANA ESTHER GOMEZ PAZ,                           District Judge Clark Waddoups

                    Respondent.                        Magistrate Judge Jared C. Bennett


          District Judge Clark Waddoups referred this case to Magistrate Judge Paul M. Warner

 pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Due to Judge Warner’s retirement, this case is now

 referred to Magistrate Judge Jared C. Bennett. 2 Before the court is Respondent Silvana Esther

 Gomez Paz’s (“Respondent”) Motion for Leave to Amend Answer (“Motion”).3 The court has

 carefully reviewed the written memoranda submitted by the parties. Under DUCivR 7-1(f), the

 court has concluded that oral argument is not necessary and, therefore, decides the Motion on the

 written memoranda. Based upon the following analysis, the Motion is denied.




 1
     ECF No. 17.
 2
     ECF No. 43.
 3
     ECF No. 111.
Case 2:20-cv-00036-CW-JCB Document 138 Filed 11/25/20 PageID.3358 Page 2 of 7




                                   RELEVANT BACKGROUND

          Petitioner Ricardo Ernesto Sanchez Mena (“Petitioner”) initiated this case on January 16,

 2020. 4 Respondent filed her answer on March 4, 2020. 5 On September 2 and 3, 2020,

 Respondent filed amended answers without leave of court. 6 On September 11, 2020, Petitioner

 moved to strike Respondent’s amended answers as untimely and improper. 7

          On September 23, 2020, Respondent’s former counsel moved to withdraw from this

 case. 8 As a result, on September 24, 2020, the court stayed all deadlines pending the resolution

 of that motion to withdraw. 9 On September 28, 2020, the court granted the motion to withdraw

 and provided Respondent with 21 days to obtain new counsel. 10 On October 19, 2020, the last

 day of that 21-day deadline, new counsel filed a notice of appearance on behalf of Respondent. 11

          On October 27, 2020, the court held a status conference. 12 At the outset of that hearing,

 Respondent’s new counsel moved to withdraw at Respondent’s request, and the court granted




 4
     ECF Nos. 2, 3.
 5
     ECF No. 29.
 6
     ECF Nos. 66, 69.
 7
     ECF No. 73.
 8
     ECF No. 83.
 9
     ECF No. 85.
 10
      ECF No. 87.
 11
      ECF No. 90.
 12
      ECF No. 93.

                                                   2
Case 2:20-cv-00036-CW-JCB Document 138 Filed 11/25/20 PageID.3359 Page 3 of 7




 that motion in a written order issued the same day. 13 In that same order, the court granted

 Petitioner’s motion to strike Respondent’s amended answers because the motion was

 unopposed. 14

            During the October 27, 2020 status conference, Respondent raised the issue of amending

 her answer. Accordingly, in the order following the hearing, the court permitted Respondent to

 file a motion to amend her answer on or before November 5, 2020. 15 Respondent then filed the

 Motion. 16 Petitioner opposes the Motion.17

                                              ANALYSIS

            Respondent’s motion is governed by Fed. R. Civ. P. 15(a)(2), which provides that “[t]he

 court should freely give leave” to amend pleadings “when justice so requires.” Fed. R. Civ. P.

 15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962). The decision about whether to

 provide a party leave to amend its pleadings “is within the discretion of the trial court.” Minter v.

 Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quotations and citation omitted).

 “Refusing leave to amend is generally only justified upon a showing of undue delay, undue

 prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

 amendments previously allowed, or futility of amendment.” Bylin v. Billings, 568 F.3d 1224,

 1229 (10th Cir. 2009) (quotations and citation omitted).


 13
      ECF No. 97 at 1, ¶ 1.
 14
      Id. at 3, ¶ 6.
 15
      Id. at 3, ¶ 7.
 16
      ECF No. 111.
 17
      ECF No. 120.

                                                    3
Case 2:20-cv-00036-CW-JCB Document 138 Filed 11/25/20 PageID.3360 Page 4 of 7




           Here, the court concludes that the factors of undue delay and undue prejudice are

 dispositive of the Motion. The court considers those two factors below. Based upon the

 following analysis, the Motion is denied.

 I.        Undue Delay

           Petitioner argues that the Motion should be denied because it was unduly delayed. For

 the following reasons, the court agrees.

           In considering undue delay, the Court of Appeals for the Tenth Circuit has held that

 courts should focus “primarily on the reasons for the delay.” Minter, 451 F.3d at 1206. The

 Tenth Circuit has also “held that denial of leave to amend is appropriate ‘when the party filing

 the motion has no adequate explanation for the delay.’” Id. (quoting Frank v. U.S. West, 3 F.3d

 1357, 1365-66 (10th Cir.1993)).

           Under those standards, the court concludes that Respondent has not proffered an adequate

 explanation for the delay in bringing the Motion. Respondent’s stated reason for the delay is that

 she was unaware that the answers filed by her former counsel “omitted several important facts

 related to her defenses and did not disclose judicial orders mandated by the Highest Court in

 Peru.” 18 However, the Motion does not indicate when Respondent became aware of those

 alleged omissions; an issue that Petitioner raised in his opposition memorandum. Even after

 Petitioner noted this flaw in his response, Respondent did not come forward with any evidence

 indicating the timing of her knowledge of the alleged omissions. Without such an indication, the




 18
      ECF No. 111 at 1, ¶ 2 (emphasis omitted).

                                                   4
Case 2:20-cv-00036-CW-JCB Document 138 Filed 11/25/20 PageID.3361 Page 5 of 7




 court concludes that Respondent has failed to state an adequate reason for the delay in bringing

 the Motion. 19

        Given that failure, the court concludes that the Motion was unduly delayed. That, by

 itself, is sufficient to justify denying the Motion. Durham v. Xerox Corp., 18 F.3d 836, 840 (10th

 Cir. 1994) (“[U]nexplained delay alone justifies the district court’s discretionary decision.”).

 Nevertheless, as explained below, granting the Motion would also impose undue prejudice upon

 Petitioner, which provides an alternative basis for denying the Motion.

 II.    Undue Prejudice

        Petitioner contends that granting the Motion and permitting Respondent to amend her

 answer at this late stage of the case would impose undue prejudice upon Petitioner. For the

 reasons explained below, the court agrees.

        “The . . . most important . . . factor in deciding a motion to amend the pleadings, is

 whether the amendment would prejudice the nonmoving party.” Minter, 451 F.3d at 1207. “For

 purposes of Rule 15, undue prejudice means undue difficulty in prosecuting or defending a

 lawsuit as a result of a change of tactics or theories on the part of the movant.” Weeks v.

 McLaughlin, No. CIV.A. 09-2498-CM, 2010 WL 4115390, at *1 (D. Kan. Oct. 19, 2010)

 (quotations, citation, and footnote omitted).


 19
    To the extent Respondent attempts to use her former counsel’s withdrawal as an excuse for the
 delay in bringing the Motion, Respondent’s own conduct undermines that asserted excuse. Even
 if Respondent did not become aware of the alleged omissions until her former counsel withdrew
 on September 28, 2020, she waited until the October 27, 2020 status conference, approximately
 one month later, to raise the issue of amending her answer. Furthermore, Respondent may not
 use the withdrawal of her former counsel to justify the delay in bringing the Motion. DUCivR
 83-1.4(c)(3) (“Withdrawal may not be used to unduly prejudice the non-moving party by
 improperly delaying the litigation.”).

                                                   5
Case 2:20-cv-00036-CW-JCB Document 138 Filed 11/25/20 PageID.3362 Page 6 of 7




          The court concludes that permitting Respondent to amend her answer would impose

 undue prejudice upon Petitioner. As Petitioner correctly argues, if Respondent is allowed to file

 her proposed amended answer, Petitioner would undoubtedly need to conduct additional

 discovery, which would require the court to extend the discovery deadline. That would

 obviously impose additional delay in this case, which has been significantly delayed already.

 Indeed, the discovery deadline has already been extended multiple times at no fault of Petitioner.

 Furthermore, the discovery deadline is now set to expire on December 8, 2020, which is less than

 two weeks away. Importantly, this action has been pending for over 11 months, which far

 exceeds the six-week guideline for reaching a final resolution in this type of case. Int’l Child

 Abduction Convention Between the United States of Am. & Other Gov’ts Done at the Hague

 Oct. 25, 1980, art. 11, T.I.A.S. No. 11670 (July 1, 1988) (providing a 6-week guideline for

 resolution and stating that “[t]he judicial or administrative authorities of Contracting States shall

 act expeditiously in proceedings for the return of children”). Under those circumstances, the

 court concludes that any additional delay would impose undue prejudice upon Petitioner.

                                   CONCLUSION AND ORDER

          Based upon the foregoing, the court concludes that the Motion was unduly delayed and

 that permitting Respondent to amend her answer would impose undue prejudice upon Petitioner.

 For those reasons, the Motion20 is DENIED.




 20
      ECF No. 111.

                                                   6
Case 2:20-cv-00036-CW-JCB Document 138 Filed 11/25/20 PageID.3363 Page 7 of 7




      IT IS SO ORDERED.

      DATED November 25, 2020.

                                   BY THE COURT:




                                   JARED C. BENNETT
                                   United States Magistrate Judge




                                      7
